FILED
                            NOT FOR PUBLICATION                             SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10007

               Plaintiff - Appellee,             D.C. No. 2:01-cr-00335-LRH

  v.
                                                 MEMORANDUM *
BRUCE EDWARD JIMERSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Bruce Edward Jimerson appeals from the district court’s order denying his

18 U.S.C. § 3582(c)(2) motion for reduction of sentence based on the retroactive

amendments to the Sentencing Guidelines that lowered penalties for crack cocaine




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
offenses. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Jimerson contends that the district court violated his right to due process by

failing to conduct an evidentiary hearing before denying a sentence reduction. The

district court acted within its discretion when it denied Jimerson a sentence

reduction based on numerous instances of prison misconduct and public safety

concerns. See U.S.S.G. § 1B1.10 cmt. n.1(B); United States v. Lightfoot, 626 F.3d
1092, 1096 (9th Cir. 2010). The court did not violate Jimerson’s due process rights

by declining to conduct an evidentiary hearing concerning his prison misconduct,

where Jimerson admitted to the misconduct in his section 3582(c)(2) motion.

      AFFIRMED.




                                          2                                     12-10007